787 N.W.2d 501 (2010)
Eugene A. ACEY, Eleanore Acey, Frederick W. Drouillard, Shirley A. Drouillard, John Eglitis, Laura L. Eglitis, Del S. Fishman, Kathy Fishman, Robert J. Hoffman, Douglas A. Hyman, Margo King Hyman, Troy A. Knight, Fawn Y. Knight, Richard M. Vaughn, and Brenda S. Vaughn, Plaintiffs-Appellants,
v.
CONSUMERS ENERGY COMPANY, Defendant-Appellee.
Docket No. 141512. COA No. 298525.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 28, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.